[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 96-1825

                       UNITED STATES,

                          Appellee,

                             v.

                  OANH VAN HA, A/K/A QUANH,

                    Defendant, Appellant.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]

                                        

                           Before

                   Torruella, Chief Judge,
              Stahl and Lynch, Circuit Judges.

                                        

Alan D. Rose and Rose &amp; Associates on brief for appellant.
Donald K.  Stern, United States  Attorney, and Kevin  P. McGrath,
Assistant United States Attorney, on brief for appellee.

                                        

                       April 11, 1997
                                        

     Per                     Curiam.                                                         Upon                                  careful review of the briefs and record,

we perceive no clear error in the district court's sentencing

determinations.  The  district court properly concluded  that

appellant  was  not  entitled  to  a  reduction  as  a  minor

participant  under  U.S.S.G. S  3B1.2(b),  in  light  of  his

responsibilities  for  storing,  guarding,  and  distributing

substantial quantities of the drugs.  Further, appellant  was

not entitled  to an extra reduction  for a timely plea  under

U.S.S.G. S 3E1.1(b)(2), in  light of his belated plea on  the

third day of trial.  

     Affirmed.  See 1st Cir. Loc. R. 27.1.

                             -2-